NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                              901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                              CORPUS CHRISTI, TEXAS 78401
                                                                              361-888-0416 (TEL)
JUSTICES
                                                                              361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                              HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                              ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                          100 E. CANO, 5TH FLOOR
                                                                              EDINBURG, TEXAS 78539
                                                                              956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                 956-318-2403 (FAX)



                                            May 13, 2014

      Markus A. Green                               Hon. Lori J. Livingston
      Neal Unit Facility                            261st District Court
      G-201-B                                       P.O. Box 1748
      9055 Spur Rd. 591                             Austin, TX 78767-1748
      Amarillo, TX 79107

      Dorris E. Harden
      Leonard Harden
      114 Ashford Drive
      Victoria, TX 77904

      Re:       Cause No. 13-14-00268-CV
      Tr.Ct.No. D-1-GN-07-000797
      Style:    In Re Markus A. Green

              Enclosed please find the opinion issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
           98th District Court
           201st District Court
           Hon. Amalia Rodriguez-Mendoza, Travis County District Clerk
           Hon. Billy Ray Stubblefield, Presiding Judge, Third Administrative Judicial Region